    Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 JUAN HERNANDEZ, DEQUAN                           CIVIL ACTION NO. 4:16-CV-3577
 KIRKWOOD, MANUEL TREVINO,
 KENT WHEATFALL, and ERIC
 AGUIRRE on behalf of themselves and all
 others similarly situated,
                       Plaintiffs,
        v.
 THE CITY OF HOUSTON, TEXAS,
                       Defendant.



                        Memorandum in Support of Joint Motion for
                         Final Approval of Class Action Settlement

   Plaintiffs Juan Hernandez, DeQuan Kirkwood, Manuel Trevino, Kent Wheatfall, and Eric

Aguirre, on behalf of themselves and the certified classes of similarly situated people whom they

represent, jointly with Defendant the City of Houston, Texas (the “City”) (collectively “the

Parties”), submit this Memorandum of Law in support of their Joint Motion for Final Approval of

Class Action Settlement.

       The Parties filed a joint motion for preliminary approval of the Settlement Agreement,

requesting that the Court grant the motion for preliminary approval, approve the content and

method of distribution of the agreed-upon notice to the Classes, and set a schedule for the final

approval hearing. (Doc. 185.) On October 22, 2020, this Court granted the Motion. (Doc. 186.)

Notice was provided to the Classes in accordance with this Court’s order, and no objections to the

settlement terms have been submitted.

       The Parties now seek final approval of the settlement. Each of the relevant factors that the

Court may consider in determining the fairness of the settlement weighs in favor of approval here.
     Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 2 of 15




The Settlement Agreement (Doc. 185-2)1 represents a full and fair resolution of Plaintiffs’ claims,

and provides far-reaching relief to the Class Members more quickly than could likely have been

obtained through litigation.

I.      BACKGROUND

        Plaintiffs filed this case pursuant to 42 U.S.C. § 1983 and this Court’s supplemental

jurisdiction, on December 5, 2016, alleging that during the class period the City violated the Fourth

and Fourteenth Amendments to the U.S. Constitution and Articles 14.06(a), 15.17(a), and 17.033

of the Texas Code of Criminal Procedure. (Complaint, Doc. 1.) Discovery began in 2017. (Doc.

31). Fact discovery in this case proceeded for more than two years and was extensive. In early

2018, the Parties litigated complex discovery disputes, including several motions to compel,

motions for discovery sanctions, and ultimately a proceeding for a writ of mandamus in the Fifth

Circuit regarding a privilege dispute. The Parties concurrently engaged in fact and expert

discovery, including document production and depositions. In particular, Plaintiffs deposed 10

City officials as fact witnesses, the City’s Rule 30(b)(6) witness (twice), and the City’s retained

expert. The City deposed all five Named Plaintiffs.

        On July 3, 2019, the Court granted Plaintiffs’ motion to certify this case as a class action.

(Doc. 154.) The Court certified two Classes: Class A consisted of all people arrested without a

warrant after December 5, 2014, and detained by the City for more than 48 hours without a judicial

determination of probable cause, and Class B consisted of all people arrested without a warrant

after December 5, 2014, and detained by the City for more than 24 hours and less than 48 hours




1
 Unless otherwise defined herein, capitalized terms have the meaning ascribed to them in the Settlement
Agreement.


                                                        2
      Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 3 of 15




without a judicial determination of probable cause. The City sought interlocutory review of the

class-certification decision in the Fifth Circuit, which was denied on August 8, 2019.

        On July 29, 2019, while the Parties’ fully briefed cross-motions for summary judgment

were pending before the Court, the Parties conducted a day-long mediation with Magistrate Judge

Dena Palermo. Shortly after that mediation, the Parties reached a settlement in principle pursuant

to which Plaintiffs would receive $1,175,000 in exchange for dismissing the Plaintiffs’ claims with

prejudice, and the City did not and does not admit liability for the conduct alleged in the Complaint.

The Parties then engaged in nearly a year of hard-fought, arm’s-length negotiations to reach

agreement on the particular terms of the full Settlement Agreement. On July 8, 2020, the Houston

City Council voted to approve and fund the Settlement, and it was signed by the Mayor the

following day, and then fully executed by both Parties.

II.     SUMMARY OF THE SETTLEMENT

        The terms of the proposed Settlement are straightforward: in exchange for a settlement

fund of $1,175,000, the Named Plaintiffs and Settlement Class Members agree to forever release,

acquit, relinquish, and discharge any claims they may have relating to or arising out of the factual

or legal allegations alleged in the Action.

        The Settlement Fund will be distributed as follows: First, it will be used to pay reasonable

costs associated with providing notice to the Class Members and an incentive award of $10,000 to

each Named Plaintiff to compensate them for their service as representatives of the class, as

requested herein. Next, the Settlement Fund will be subject to claims from the Class Members

pursuant to an allocation formula described below. Because this formula values each Class

Member’s claim by reference to the total amount remaining in the Settlement Fund after notice

costs and incentive awards, it is very likely that the vast majority of the money in the Settlement

Fund will be distributed to Class Members. If nonetheless after these claims are submitted, more

                                                  3
    Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 4 of 15




than $200,001 remains in the Settlement Fund, the Settlement Administrator will redistribute funds

to the Class Members pursuant to the allocation formula. Once unclaimed funds total $200,000 or

less, those funds—and only those funds—will be subject to a petition for attorneys’ fees and costs

for Class Counsel, a small fraction of the actual or lodestar value of Class Counsel’s fees and the

actual value of their costs. Accordingly, because a significant amount of unclaimed funds is very

unlikely to remain, Class Counsel is very unlikely to petition the Court for more than a minimal

award of attorneys’ fees and costs. In any event, as agreed in the Settlement Agreement, all

payments to Class Members, settlement administration and notice costs, attorneys’ fees and costs,

and Named Plaintiff incentive awards shall not, under any circumstances, exceed $1,175,000.00.

       Plaintiffs have determined that the Settlement Fund will be distributed to Class Members

as described in Exhibit A to the Settlement Agreement:

   •   Class A members’ claims are valued on a per-hour basis pursuant to this paragraph. Class

       A members are subdivided into two groups for purposes of distribution: Group 1 consists

       of all people who declare on their claim form that they believe probable cause was not

       found in their case and for whom that declaration is verified by the Settlement

       Administrator. Group 2 will consist of all other Class A members (including those who do

       not return a claim form).

           o The per-hour value of each Group 1 claim shall be calculated by dividing 10% of

               the amount remaining in the Settlement Fund after notice costs and incentive

               awards by the total number of hours of detention beyond 48 hours. Each Group 1

               member’s claim will be valued at the Group 1 per-hour value multiplied by the

               number of hours that member was detained beyond 48 hours.




                                                4
       Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 5 of 15




              o The per-hour value of each Group 2 claim shall be calculated by dividing 65% of

                  the amount remaining in the Settlement Fund after notice costs and incentive

                  awards by the total number of hours of detention beyond 48 hours. Each Group 2

                  member’s claim will be valued at the Group 2 per-hour value multiplied by the

                  number of hours that member was detained beyond 48 hours.

       •   Class B members’ claims are valued on a per-person basis pursuant to this paragraph. Each

           member of Class B will receive an amount calculated by dividing 25% of the amount

           remaining in the Settlement Fund after notice costs and incentive awards by the total

           number of members of Class B who submit claim forms.

III.       LEGAL STANDARD FOR APPROVING A CLASS SETTLEMENT

           Having preliminarily approved the settlement, this Court now proceeds to the final

approval determination. In determining the propriety of granting final approval of a class action

settlement, courts determine whether the settlement is “fundamentally fair, adequate, and

reasonable.” Fed. R. Civ. P. 23(e)(2); see also Newby v. Enron Corp., 394 F.3d 296, 301 (5th Cir.

2004) (standard for approving a proposed class action settlement is whether the proposed

settlement is “fair, adequate and reasonable and is not the product of collusion between the

parties.”). The law favors settlement, particularly in class actions and other complex cases where

substantial resources can be conserved by avoiding the time, cost and rigor of prolonged litigation.

See In re Corrugated Container Antitrust Litig., 643 F.2d 195, 207 (5th Cir. 1981) (discussing “the

strong judicial policy favoring settlement of disputes” in class-action settlement appeal).2




2
 See also Kincade v. Gen. Tire & Rubber Co., 635 F.2d 501, 507 (5th Cir. 1981) (quoting
Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977)); Little Rock School Dist. v. Pulaski Cnty.
Special School Dist. No. 1, 921 F.2d 1371, 1383 (8th Cir. 1990) (“The law strongly favors
settlements. Courts should hospitably receive them . . . . As a practical matter, a remedy that
                                                   5
    Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 6 of 15




Settlement agreements conserve judicial time and limit expensive litigation. 4 Alba Conte &

Herbert Newberg, Newberg on Class Actions § 11:41, at 87 (4th Ed. 2002) (hereafter “Newberg

on Class Actions”) (“The compromise of complex litigation is encouraged by the courts and

favored by public policy.”). When a settlement, such as this one, is reached as the result of arm’s-

length negotiations between competent counsel on both sides, it “is entitled to a presumption of

validity, which ordinarily may be overcome only if its provisions are not within reasonable bounds

or are illegal, unconstitutional or against public policy.” U.S. v. Tex. Educ. Agency, 679 F.2d 1104,

1108 (5th Cir. 1982).

        Courts in the Fifth Circuit “often combine” the Reed factors and the Rule 23(e)(2) factors

“in analyzing class settlements.” O’Donnell v. Harris Cnty., Texas, 2019 WL 4224040, at *8 (S.D.

Tex. Sept. 5, 2019) (collecting cases) (combining the analysis of the Reed factors and Rule 23(e)(2)

factors).

        In Reed v. General Motors Corp., 703 F.2d 170, 172 (5th Cir. 1983), the Fifth
        Circuit laid out six factors for courts to consider in determining the fairness,
        reasonableness, and adequacy of a proposed class settlement: (1) evidence that the
        settlement was obtained by fraud or collusion; (2) the complexity, expense, and
        likely duration of the litigation; (3) the stage of the litigation and available
        discovery; (4) the probability of plaintiffs’ prevailing on the merits; (5) the range
        of possible recovery and certainty of damages; and (6) the opinions of class counsel,
        class representatives, and absent class members.

Id. (quoting All Plaintiffs v. All Defendants, 645 F.3d 329, 334 (5th Cir. 2011)). These factors

overlap with the factors set forth in Rule 23(e)(2) for determining that settlement terms are fair,

reasonable, and adequate:

        (A) the class representatives and class counsel have adequately represented the
        class;
        (B) the proposal was negotiated at arm's length;
        (C) the relief provided for the class is adequate, taking into account:

everyone agrees to is a lot more likely to succeed than one to which the defendants must be
dragged kicking and screaming.”).

                                                 6
      Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 7 of 15




                (i) the costs, risks, and delay of trial and appeal;
                (ii) the effectiveness of any proposed method of distributing relief to the
                class, including the method of processing class-member claims;
                (iii) the terms of any proposed award of attorney's fees, including timing of
                payment; and
                (iv) any agreement required to be identified under Rule 23(e)(3); and
        (D) the proposal treats class members equitably relative to each other.


Fed. R. Civ. P. 23(e)(2).

IV.     FINAL APPROVAL OF THE CLASS SETTLEMENT IS APPROPRIATE
        BECAUSE IT IS FAIR, REASONABLE, AND ADEQUATE.

        All of the Reed and Rule 23(e)(2) factors favor approval of the settlement in this case.

        Named Plaintiffs and Counsel Are Adequate Representatives: As the Court found in

certifying the classes, both Class Counsel and Named Plaintiffs are adequate representatives of the

Class. See Doc. 154 at 9. Additionally, as in O’Donnell, “[a]mple record evidence shows that the

class has been ably and diligently represented, in a case filled with legal and factual complexities.”

O’Donnell, 2019 WL 4224040, at *9; Hays v. Eaton Grp. Attorneys, LLC, 2019 WL 427331, at

*9 (M.D. La. Feb. 4, 2019) (representation was adequate where settlement was “negotiated by

experienced, informed counsel . . .with substantial experience in litigating complex class actions”

and where lead plaintiff was “familiar with the factual and legal issues”). This factor thus weighs

heavily in favor of final approval of the settlement agreement.

        First, Second, and Third Reed Factors: “The Court may presume that no fraud or collusion

occurred between opposing counsel in the absence of any evidence to the contrary.” Id. Courts

usually adopt “an initial presumption of fairness when a proposed class settlement, which was

negotiated at arm’s length by counsel for the class, is presented for court approval.” 4 Newberg

on Class Actions § 11:41, at 90; In re Oil Spill by Oil Rig Deepwater Horizon in Gulf of Mexico,

on Apr. 20, 2010, 910 F. Supp. 2d 891, 931 (E.D. La. 2012), aff’d sub nom. In re Deepwater

Horizon, 739 F.3d 790 (5th Cir. 2014). Here, the Parties negotiated the proposed Settlement

                                                  7
    Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 8 of 15




Agreement at arm’s length over the course of nearly a year, after three years of extensive, vigorous

litigation and while summary judgment motions were pending, and in the presence of a neutral

mediator. There was no collusion between the Parties, the proceedings have been lengthy and

complex, and the Parties have completed discovery and briefed summary judgment motions,

leaving only trial remaining. It is thus clear that both the Parties and the Court have ample

information to evaluate the merits of their competing positions. O’Donnell, 2019 WL 4224040,

at *10; Ayers v. Thompson, 358 F.3d 356, 369 (5th Cir. 2004). Additionally, by reaching

settlement at this stage, Plaintiffs avoided expenses and delay, and ensured recovery for the Class.

Hays, 2019 WL 427331, at *10. These factors therefore all weigh heavily in favor of final approval

of the Settlement Agreement.

        Fourth, Fifth, and Sixth Reed Factors: “Litigation is inherently risky and full of

impediments, even where . . . the plaintiffs ha[ve] a strong chance of proving liability.” Id. As in

Hays, Class Counsel here “are experienced, realistic, and understand that the resolution of liability,

issues, the outcome of the trial, and the likely appeals process, are inherently uncertain in terms of

outcome and duration. The proposed settlement alleviates these uncertainties.” Id. Under the

Settlement Agreement’s terms, Class Members are likely to collect well in excess of one million

dollars in recovery from the Settlement Fund. This recovery is within the range of plausible

outcomes at trial, and has increased value given that Class Members will be able to collect far

sooner than if litigation continued. Additionally, Class Counsel and Named Plaintiffs strongly

believe this settlement is fair and beneficial to all parties involved. Thus, the Settlement the fourth,

fifth, and sixth Reed factors favor approval of the settlement.

        Distribution Method and Incentive Awards: The Court preliminarily approved the

distribution method and incentive awards in its Preliminary Approval Order. Assessment of a



                                                   8
    Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 9 of 15




distribution plan for settlement proceeds in a class action under Rule 23 is governed by the same

standards of review applicable to approval of the settlement as a whole—the plan must be “fair,

adequate and reasonable.” In re Chicken Antitrust Litig., 669 F.2d 228, 238 (5th Cir. 1982).

“When formulated by competent and experienced counsel, a plan for allocation of net settlement

proceeds need have only a reasonable, rational basis.” In re IMAX Sec. Litig., 283 F.R.D. 178, 192

(S.D.N.Y. 2012).

       Here, and as detailed above, the distribution method is objective and tailored to provide the

most relief to the Class Members who were detained for the most time by the City, while ensuring

that all Class Members receive meaningful compensation from the Settlement. No objections to

the distribution plan have been filed on this Court’s docket or received by Class Counsel,

suggesting that the Settlement Class also finds the distribution to be fair and reasonable.

       Additionally, the incentive awards in this case are standard and reasonable. Each Named

Plaintiff prepared for and sat for a deposition, discussed settlement options with Class Counsel,

and assisted in the prosecution of this action for several years, including many meetings with

counsel and significant preparation. In light of the substantial work performed by Plaintiffs and

their years-long involvement in this case, the Incentive Awards are eminently reasonable, and is

consistent with, or lower than, awards in other cases. See e.g., Global Geophysical Services Inc.,

et al., No. 4:14-cv-00708, Order, ECF No. 137 (S.D. Tex. Jan. 14, 2016) (awarding $15,000 to

Lead Plaintiff); Duncan v. JPMorgan Chase Bank, N.A., 2016 WL 4419472, at *16 (W.D. Tex.

May 24, 2016), report and recommendation adopted, 2016 WL 4411551 (W.D. Tex. June 17,

2016) (“District courts in the Fifth Circuit routinely award $5,000-$10,000 per named plaintiff.”);

DeHoyos v. AllState Corp., 240 F.R.D. 269, 340 (W.D. Tex. 2007) (collecting cases where named

plaintiffs were awarded $10,000 each as an incentive award); Hays, 2019 WL 427331, at *13.



                                                 9
     Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 10 of 15




        Accordingly, the distribution method and Incentive Awards are fair and reasonable, and

merit final approval from the Court.

        Attorneys’ Fees & Costs: The only costs Plaintiffs seek to be paid before the Class are the

costs to the Settlement Administrator in the sum of $77,252 for reasonable costs of notice and

administration of the settlement. Affidavit of Christopher Longley (“Longley Decl.”) ¶ 23.

Indeed, the allocation formula under the settlement is designed to ensure that close to 100% of the

eligible funds are distributed to Class Members after payment of reasonable notice costs and

incentive awards.

        Class Counsel, who work either at a non-profit organization or a major national law firm

representing Plaintiffs on a pro bono basis, will almost certainly collect a miniscule portion of the

fees to which they would otherwise have been entitled, and will certainly collect no more than

$200,000, which is itself a small fraction of the fees and costs to which they would otherwise have

been entitled under § 1983 and if calculated under the lodestar method. Further, the Court’s

consideration of any small award of attorneys’ fees is entirely separate from approval of the

Settlement. The fee structure is thus fair and reasonable, and merits final approval from the Court.

        In sum, all of the Reed and Rule 23(e)(2) factors favor approval of the settlement in this

case.

V.      THE CLASS NOTICE COMPLIED WITH THE REQUIREMENTS OF RULE 23
        AND THIS COURT’S ORDER.

        Under Federal Rule of Civil Procedure 23(e), this Court must “direct notice in a reasonable

manner to all class members who would be bound by the proposal.” Fed. R. Civ. P. 23(e)(1)(B).

“There are no rigid rules to determine whether a settlement notice to the class satisfies

constitutional or Rule 23(e) requirements. Instead, a settlement notice need only satisfy the broad

reasonableness standards imposed by due process,” i.e. provide Class Members “with the


                                                 10
    Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 11 of 15




information reasonably necessary for them to make a decision whether to object to the settlement.”

O’Donnell, 2019 WL 4224040, at *26 (citations and formatting omitted).

       The Court approved the proposed notice program in the Preliminary Approval Order, and

Atticus Administration, LLC (“Atticus”), supervised by Class Counsel, has executed the notice

program in accordance with the provisions therein. The Affidavit of Christopher Longley, the

Chief Executive Officer of Atticus Administration, LLC, filed concurrently herewith details (i)

the class list preparations, (ii) the method of providing notice to the Class in accordance with the

Settlement Agreement, (iii) the settlement websites and toll-free information line, (iv) the receipt

and processing of claim forms, and (v) the receipt and validation of exclusion requests and

settlement objections, all in adherence to the Court’s preliminary approval order.

       In short, following receipt of the Class List from the City and conducting skip tracing to

locate as many Class Members as possible, Atticus caused 55,135 Notices of Settlement to be

mailed to Class Members. Longley Decl. ¶ 9. Of these, 42,405 Class Notices, or 76.91% of Class

Members with addresses on record, were successfully delivered. Id. ¶ 11. The other Class

Members could not be located from skip tracing. Id.

       Each Class Member received either the Class A Notice Packet or the Class B Notice Packet,

depending on which class the City’s records indicated they were a member of. Id. ¶ 10. Both

Notices describe the nature and status of the litigation; set forth the relevant class definition; state

the class claims and issues; state that a Class Member may enter an appearance through an attorney

if the Class Member so desires; disclose the right of Class Members to seek exclusion from the

Settlement Class or to object to the proposed settlement, as well as the deadlines for doing so; and

warn of the binding effect of the settlement approval proceedings on people who remain in the

Settlement Class. In addition, the Class Notices describe the terms of the proposed Settlement and



                                                  11
   Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 12 of 15




provide contact information for Class Counsel, as well as identifying the fee that they propose to

request from the Court. The Class Notices also disclose the time and place of the Fairness Hearing

and the procedures for commenting on the Settlement and/or appearing at the hearing. Id., Ex. A.

       Additionally, Atticus established two Settlement Websites, one for Class A and one for

Class B, that provide general settlement information and contain downloadable versions of the

Court Documents and Claim Form, Key Case Deadlines, Contact Information, and answers to

Frequently Asked Questions (FAQs). Class Members were also be able file a claim online using

interactive features. Id. ¶ 13. In addition, Atticus provided a settlement email address allowing

for Class Members to email questions or forms to Atticus. Id. Finally, there was a dedicated toll-

free number which provides live bilingual phone support (in English and Spanish) for Class

Members who may have questions about the Settlement. Id. ¶ 14. As of March 8, 2021, Atticus

received and promptly addressed 222 calls, 31 letters, and 17 emails from Class Members with

inquiries regarding the settlement. Id. ¶ 15.

       3,220 Class A Notice packets were successfully delivered to Class A Members. Id. ¶ 16.

Class A consists of two groups: Group 1 consists of all people who declare on their claim form

that they believe probable cause was not found in their case and for whom that declaration is

verified by the Settlement Administrator. Group 2 consists of all other Class A members (including

those who do not return a claim form, or whose claim form could not be verified). Pending final

approval from the Court, each Group 2 Class A Member that received a Class A Notice Packet

will receive a settlement payment without taking any action. Group 1 Class A Members will also

receive settlement payments, but are entitled to larger settlement payments. The distributions will

be as described in Exhibit A to the Settlement Agreement. As of March 8, 2021, Atticus had

received 235 Probable Cause Claim Forms. Id. ¶ 18. Of the 235 Probable Cause Claim Forms 3



                                                12
      Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 13 of 15




were verifiable and valid; 203 were verifiable and invalid; and 29 were not verifiable and

ultimately deemed invalid. Id.

        Class B Members were required to complete and submit a Claim Form by March 20, 2021

to be eligible for a cash payment. Pending final approval from the Court, each Class B Member

who returned a valid Claim Form will receive a settlement payment in accordance with Exhibit A

to the Settlement Agreement. Id. ¶ 19. As of March 8, 2021, Atticus has received 2,019 Class B

Claim Forms. Id. ¶ 20. Of the 2,019 claims: 1,810 are valid; 17 have the potential to be valid and

are in the “cure” process which allows the Class Members to correct the claim deficiency for

validation; 23 are under review for reasons including but not limited to, attachments provided with

the forms, missing dates of birth, insufficient and information available to determine probable

cause; and 169 are invalid Class B claims, primarily because they are duplicate submissions, or

they were received from individuals who are not Class Members. Id.

        The deadline for requesting exclusion from or filing objections to the Settlement was

March 8, 2021. No objections were received or filed with the Court. Id. ¶ 22. Atticus received

just two (2) valid and timely exclusion requests. Id. The 2 requests for exclusion are attached as

Exhibit B to the Longley Declaration.

        The notice plan previously approved by the Court, and implemented by the Parties,

satisfied the requirements of due process and Rule 23.


VI.     CONCLUSION

        After years of vigorous litigation and an extensive negotiation process, the Parties have

reached a comprehensive agreement that is fair, reasonable, and adequate, and warrants this

Court’s approval. As such, the Parties respectfully request that this Court approve the Settlement

Agreement, award each Named Plaintiff a $10,000 incentive award, and approve payment to the


                                                13
   Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 14 of 15




Settlement Administrator for the reasonable notice and settlement costs in the sum of $77,252. If

there are unclaimed funds equal to or less than $200,000 after distribution to the Classes, Class

Counsel will request approval from this Court for that sum.


                                                    Respectfully submitted,

                                                    /s/ Ryan C. Downer
                                                    Civil Rights Corps
                                                    1601 Connecticut Ave. NW, Suite 800
                                                    Washington, DC 20009
                                                    ryan@civilrightscorps.org
                                                    (617) 216-2423

                                                    /s/ Anna Rotman
                                                    Kirkland & Ellis LLP
                                                    609 Main St., Suite 4600
                                                    Houston, TX 77002
                                                    713-836-3750
                                                    anna.rotman@kirkland.com

                                                    /s/ Leonora S. Cohen
                                                    /s/ Maisie Allison
                                                    Kirkland & Ellis LLP
                                                    2049 Century Park East
                                                    Los Angeles, CA 90067
                                                    (213) 680-8157
                                                    lena.cohen@kirkland.com

                                                    Attorneys for Plaintiffs

                                                    /s/ Sean Gorman
                                                    Bracewell LLP
                                                    711 Louisiana Street, Suite 2300
                                                    Houston, TX
                                                    77002-2770
                                                    sean.gorman@bracewell.com

                                                    Attorneys for Defendant




                                               14
   Case 4:16-cv-03577 Document 197 Filed on 03/15/21 in TXSD Page 15 of 15




                                    CERTIFICATE OF SERVICE

       I hereby certify that on March 15, 2021, I caused a copy of the foregoing document to be

served by the Electronic Case Filing System for the United States District for the Southern

District of Texas.



                                                       s/ Anna Rotman
                                                    Anna Rotman




                                               15
